DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0238133 (Gross) in view of U.S. Patent Application Publication No. 2008/0058793 (Pilla et al.).
Regarding claim 1, Gross teaches a system for wirelessly reducing elevated intraocular pressure in an eye of a mammalian subject (abstract; [0005]), comprising: a coil (Figures 3A-B, coiled loop, 40) constructed from an elongated conductor formed into a plurality of windings, wherein said coil (40) is adapted to be positioned in proximity to an eye of a mammalian subject (see Figures 3A; [0041]); and a signal generator (Figure 3A, control unit, 24) in electrical communication with said coil (40), wherein said signal generator (24) is configured to generate a signal to produce an electromagnetic field transmitted wirelessly from said coil (40) to said eye of said mammalian subject in a therapeutically effective amount to reduce an elevated intraocular pressure within said eye of said mammalian subject ([0034]-[0035]; [0037]; 
However, Pilla et al. teaches a system for wirelessly reducing elevated intraocular pressure in an eye of a mammalian subject (glaucoma, abstract), comprising: a coil (Figure 2, generating device, 203) positioned in proximity to the eye of the subject at a location that is external to an external surface of the eye that is configured to generate an electromagnetic field transmitted wirelessly from said coil (203) to said eye in a therapeutically effective amount to reduce an elevated pressure within said eye of the mammalian subject (see Figure 2; [0026]; [0077]); wherein the coil (203) is part of an optical frame or glasses (Figure 2, positioning device, 204) to be worn by said mammalian subject (see Figure 2; [0026]; [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gross such that the coil is disposed in proximity to the subject’s eye at a location external to an external surface of the eye, such as in an optical frame to be worn by the subject, as taught by Pilla et al., because Pilla et al. teaches providing the stimulation coil in an optical frame worn externally of the patient’s body facilitates a less invasive yet therapeutically effective treatment of glaucoma by inducing an enhanced release of NO in ophthalmic tissue (abstract; [0008]-[0009]; [0077]).
Regarding claim 2, Gross in view of Pilla et al. teaches all the limitations of claim 1. The modified system of Gross and Pilla et al. teaches said intraocular pressure within 
Regarding claim 3, Gross in view of Pilla et al. teaches all the limitations of claim 2. The modified system of Gross and Pilla et al. teaches said decrease in aqueous humor inflow into said segment of said eye occurs as a result of said electromagnetic field being configured to cause a ciliary epithelium pump within a ciliary body within said eye to reverse or slow the generation of intraocular fluid into said anterior segment of said eye (Gross teaches the coiled loop 40 and the electrodes 30 are configured to be located proximate the trabecular meshwork, Schlemm’s canal, and consequently ciliary bodies, to generate electromagnetic fields influencing the function of these structures to then influence the flow of intraocular fluid, [0034]-[0035], [0037], [0041]. Pilla teaches the coil (203) is located proximate the eye, and consequently ciliary bodies, to induce an electrical field in ophthalmic tissue to increase production of NO to treat glaucoma, [0008]-[0009]; [0077], see Figure 2. The limitations “is reduced by…decreasing aqueous humor inflow into an anterior segment of said eye” of claim 2 and “said decrease in intraocular fluid inflow occurs as a result of…into said anterior segment of said eye” of claim 3 are functional language. Given the proximity of the coiled loop 40 and the electrodes 30 to ciliary bodies and consequently ciliary epithelium pumps resulting from the modification of the rejection of claim 1, the electromagnetic fields generated by the loop 40 and electrodes 30 are capable of performing the claimed function to produce the intended result.).
claims 4 and 5, Gross in view of Pilla et al. teaches all the limitations of claim 3. The modified system of Gross and Pilla et al. teaches said increase in aqueous humor outflow from said anterior segment of said eye occurs as a result of said electromagnetic field being configured to cause at least one fluid pathway out of said anterior segment to open, dilate, or otherwise increase in fluid outflow facility, said at least one fluid pathway within said eye includes a drainage pathway through at least a portion of the Canal of Schlemm of said eye and a uveoscleral outflow mechanism from the anterior segment of said eye (Gross: [0037], [0041]; Pilla et al.: [0008]-[0009]; [0077], see discussion for claim 1).
Regarding claim 8, Gross in view of Pilla et al. teaches all the limitations of claim 1. Gross and Pilla et al. teach the coil (203) is part of an optical frame or glasses (Pilla et al., Figure 2, positioning device, 204) to be worn by said mammalian subject (Pilla et al: see Figure 2; [0026]; [0077]; see discussion for claim 1).
Regarding claim 12, Gross in view of Pilla et al. teaches all the limitations of claim 1. Gross teaches a passive stimulation electrode assembly (Figure 3A, electrodes, 30) adapted to be positioned within said eye of said mammalian subject, wherein said passive stimulation electrode assembly is adapted to wirelessly receive said electromagnetic field from said coil (40) and stimulate at least one intraocular structure to reduce said intraocular pressure within a mammalian eye ([0034]-[0035]; [0037]; loop 40 can act as electrodes 30 to apply current and as a receiving coil receiving power from coil 22 to enable control unit 24 to produce stimulation signals, [0041]).
claim 13, Gross in view of Pilla et al. teaches all the limitations of claim 12. Gross teaches said stimulation of said at least one intraocular structure by said passive stimulation electrode assembly (30) being configured to reduce said intraocular pressure by at least one of (i) decreasing aqueous humor inflow into said anterior segment of said eye, and (ii) increasing aqueous humor outflow from said anterior segment of said eye ([0005]; [0034]-[0035]; [0037]; [0041]).
Regarding claim 14, Gross in view of Pilla et al. teaches all the limitations of claim 13. Gross teaches said decrease in intraocular fluid inflow into said segment of said eye by said passive stimulation electrode assembly (30) occurs as a result of said stimulation by said passive stimulation electrode assembly (30) being adapted to cause a ciliary epithelium pump within a ciliary body within said eye to reverse or slow the generation of intraocular fluid into said anterior segment of said eye (Gross teaches the coiled loop 40 and the electrodes 30 are configured to be located proximate the trabecular meshwork, Schlemm’s canal, and consequently ciliary bodies, to generate electromagnetic fields influencing the function of these structures to then influence the flow of intraocular fluid, [0034]-[0035], [0037], [0041]. Pilla teaches the coil (203) is located proximate the eye, and consequently ciliary bodies, to induce an electrical field in ophthalmic tissue to increase production of NO to treat glaucoma, [0008]-[0009]; [0077], see Figure 2. Given the proximity of the coiled loop 40 and the electrodes 30 to ciliary bodies and consequently ciliary epithelium pumps resulting from the modification of the rejection of claim 1, the electromagnetic fields generated by the loop 40 and electrodes 30 are capable of performing the claimed function to produce the intended result.).
claims 15 and 16, Gross in view of Pilla et al. teaches all the limitations of claim 13. Gross teaches said increase in intraocular fluid outflow from said anterior segment of said eye by said passive electrode assembly (30) occurs as a result of said stimulation by said passive electrode assembly (30) being adapted to cause at least one fluid pathway out of said anterior segment to open, dilate, or otherwise increase in fluid outflow facility, said at least one fluid pathway within said eye includes a drainage pathway through at least a portion of the Canal of Schlemm of said eye and a uveoscleral outflow mechanism from the anterior segment of said eye ([0037]; [0041]).
Regarding claim 21, Gross in view of Pilla et al. teaches all the limitations of claim 12. Gross teaches said passive stimulation electrode assembly is adapted to be implanted within said eye of said mammalian subject ([0034]; [0037]; [0041]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0238133 (Gross) in view of U.S. Patent Application Publication No. 2008/0058793 (Pilla et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0195438 (Petillo).
Regarding claim 6, Gross in view of Pilla et al. teaches all the limitations of claim 1. Gross does not quantify the therapeutically effective amount of the electromagnetic field.
However, Petillo teaches a system for wirelessly reducing elevated intraocular pressure in an eye of a mammalian subject (abstract; [0016]), comprising: a coil (Figure 3, magnet, 230) positioned in proximity to the eye of the subject configured to generate an electromagnetic field transmitted wirelessly from said coil (230) to said eye in a therapeutically effective amount to reduce an elevated pressure within said eye of the -6 Tesla to 10-1 -Tesla ([0022]-[0023]; 10-6 Tesla to 10-1 -Tesla converts to the range of 0.1 G to 1000 G. Petillo teaches applying a magnetic field having a flux in the range of about 100-2500 G, [0022].). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic field of Gross and Pilla et al. to have a strength in the range of 100-1000 G as taught by Petillo, because Petillo teaches such a range is a therapeutically effective amount to cause a reduction in an elevated intraocular pressure within an eye of a mammalian subject to treat glaucoma (Petillo, [0016], [0022]-[0023]).
Claims 7, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0238133 (Gross) in view of U.S. Patent Application Publication No. 2008/0058793 (Pilla et al.) as applied to claim 1 or 12 above, and further in view of U.S. Patent Application Publication No. 2013/0006326 (Ackermann et al.).
Regarding claim 7, Gross in view of Pilla et al. teaches all the limitations of claim 1. Gross does not specify the stimulation parameters employed.
However, Pilla et al. further teaches the signal is a biphasic rectangular waveform with a frequency in a range of 0.1 Hz to 1 kHz and a pulse duration in the range of 0.1 ms to 1 ms (Figure 2; [0009]; [0027]; [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation signal parameters of Gross such that the signal is a biphasic rectangular waveform having a frequency of 0.1 Hz to 1 kHz with a pulse duration of 0.1 ms to 1 ms as taught by Pilla et al., because Pilla et al. teaches such a stimulation 
However, Ackermann et al. teaches a system for wirelessly reducing intraocular pressure in an eye of a mammalian subject (abstract; glaucoma, [0209]), comprising: a signal generator producing a signal electrically communicated to a coil positioned in proximity to the eye of the subject configured to generate an electromagnetic field transmitted wirelessly from said coil to said eye in a therapeutically effective amount to reduce a pressure within said eye of the mammalian subject (glaucoma, [0209]); wherein the signal has a pulse amplitude in a range of 0.1 mA to 100 mA ([0013]-[0014]; [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal of Gross and Pilla et al. to have a pulse amplitude of 0.1 mA to 100 mA as taught by Ackermann et al., because Ackermann et al. teaches an amplitude in such a range safely produces effective stimulation for treating glaucoma ([0013]-[0014]; [0209]).
Regarding claims 17, 18, and 20, Gross in view of Pilla et al. teaches all the limitations of claim 12. Gross teaches the passive electrode assembly (30) is adapted to be positioned “in or adjacent to the subject’s eye” ([0034]), but does not teach the assembly is part of a contact lens adapted to be positioned on the eye of the mammalian subject.
However, Ackermann et al. teaches a system for wirelessly reducing elevated intraocular pressure in an eye of a mammalian subject (abstract; glaucoma, [0209]), comprising: a passive electrode assembly (Figures 6G and 6H, electrodes, 628) positioned within a contact lens (Figures 6G and 6H, lens, 622) adapted to be Figure 3A; Ackermann et al., Figure 6G).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0238133 (Gross) in view of U.S. Patent Application Publication No. 2008/0058793 (Pilla et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0022118 (Rickard).
Regarding claim 31, Gross in view of Pilla et al. teaches all the limitations of claim 1. Gross does not teach the system includes a wireless pressure sensor.
However, Rickard teaches a system for wirelessly reducing intraocular pressure in an eye of a mammalian subject (abstract), comprising: a wireless pressure sensor (Figure 3, pressure sensor, 325) adapted to be disposed within said eye of said mammalian subject to enable closed-loop feedback for the delivery of a stimulation signal (abstract; [0032]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gross .
Response to Arguments
Applicant’s arguments, see page 8, filed 8 December 2020, with respect to the rejections under 35 U.S.C. 101 and 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 8 June 2020 have been withdrawn. 
Applicant's arguments filed 8 December 2020 with respect to the rejections under 35 U.S.C. 102 and 103 citing at least Gross have been fully considered but they are not persuasive. Applicant contends Gross does not anticipate the limitations of amended claim 1 requiring the coil is adapted to be positioned “at a location that is external to an external surface of the eye” as Gross discloses a system of electrodes (40) and a coiled loop (40) that must be at least partially implanted in the eye to mechanically dilate Schlemm’s canal via loop (40) and further induce dilation by stimulation NO production (arguments, pages 8-9). Applicant further contends one of ordinary skill in the art would not find it obvious to modify the system of Gross such that the coil is external to an external surface of the eye as claimed since such a modification would render the system of Gross unable to function as intended to mechanically dilate Schlemm’s canal and induce electrical stimulation in the tissue to increase NO production (arguments, pages 9-10). The examiner does not find these arguments to be persuasive.
Figure 3A “acts to mechanically dilate the Schlemm’s canal”, thus is implanted in the eye versus disposed external to an external surface of the eye ([0041]). However, Gross further teaches “one or more electrodes 30 (shown in FIGS. 2A-B and 3A-C) of the electrode device are placed in or adjacent to the subject’s eye, and are driven to apply a signal that induces NO production adjacent to the electrodes” (emphasis added) ([0034]), which reduces intraocular pressure by causing dilating Schlemm’s canal, to treat glaucoma ([0005]). Gross teaches the electrode(s) “are configured to be placed at least partially inside the subject’s eye” (emphasis added) ([0007]), and mechanisms for dilating Schlemm’s canal to reduce intraocular pressure employed by the system are mechanical dilation and/or vibration of the Schlemm’s canal, and applying an electrical signal to the eye inducing increased production of NO ([0005]-[0008]; [0016]-[0018]; [0034]-[0035]; [0037]; [0041]). Accordingly, while Gross does not expressly disclose the coiled loop (40) being disposed external to an external surface of the eye, Gross envisions alternative system configurations wherein one or more stimulating electrodes are located adjacent rather than in the eye, and recognizes a reduction in intraocular pressure is achieved through mechanical dilation or electrical stimulation of surrounding tissue. Pilla is relied upon to remedy the deficiency of Gross, and teaches the benefit of positioning a coil (203) externally and proximate the eye to induce an electrical field in ophthalmic tissue to increase production of NO facilitates a less invasive yet therapeutically effective treatment of glaucoma ([0008]-[0009]; [0077], see Figure 2). Accordingly, the cited combination of Gross and Pilla et al. detailed above meets the limitations of amended claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791